    Case 9:15-cv-01083-DNH-DJS Document 166 Filed 03/25/21 Page 1 of 5




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
--------------------------------
TERRY DAUM,

           Plaintiff,
     -v-                                 9:15-CV-1083

CAPTAIN DELVIN, SERGEANT
CROSS, and C. STICKNEY, Corrections
Officer,

           Defendants.

--------------------------------

APPEARANCES:                          OF COUNSEL:

SAUNDERS, KAHLER LAW FIRM             MICHAEL D. CALLAN, ESQ.
Attorneys for Plaintiff               WILLIAM DORTCH WALLACE,
185 Genesee Street Suite 1400           II, ESQ.
Utica, New York 13501

HON. LETITIA JAMES                    MARK G. MITCHELL, ESQ.
Attorney General for the              Assistant Attorney General
   State of New York                  LAUREN ROSE EVERSLY, ESQ.
Attorneys for Plaintiffs              Assistant Attorney General
The Capitol
Albany, New York 12224

DAVID N. HURD
United States District Judge

                   ORDER ON MOTIONS IN LIMINE

  A jury trial in this matter is scheduled to begin on Monday, April 5, 2021

at 9:30 a.m. in Utica, New York. The parties have moved in limine for
     Case 9:15-cv-01083-DNH-DJS Document 166 Filed 03/25/21 Page 2 of 5




pretrial rulings on the admissibility of certain evidence and on one matter of

jury instruction. Those motions have been fully briefed.

   The standard governing a motion in limine was explored in detail in this

Court’s recent opinion in Walker v. Schult, 365 F. Supp. 3d 266, 274-75

(N.D.N.Y. 2019). The Court need not repeat that standard now. But in brief,

“[e]vidence should be excluded on a motion in limine only when the evidence

is clearly inadmissible on all potential grounds.” Id. Accordingly, “[t]he trial

judge may reserve judgment on a motion in limine until trial to ensure the

motion is considered in the proper factual context.” Id.

   There are seven evidentiary matters for which the parties seek pretrial

resolution. First, defendants have moved for permission to inquire into

plaintiff’s felony convictions, including the statutory names of his offenses of

conviction, the dates of those convictions, and the overall sentence imposed.

Plaintiff has cross-moved to preclude that testimony.

   Both parties’ motions are granted in part and denied in part. Defendants

may inquire into plaintiff’s number of felony convictions and the time he has

spent in prison thus far. The latter is relevant to establish plaintiff’s

familiarity with the prison environment. Defendants may not inquire into

the names of plaintiff’s offenses, his dates of convictions, or his overall

sentence. The same limitations apply to plaintiff’s proposed inmate

witnesses.

                                         2
     Case 9:15-cv-01083-DNH-DJS Document 166 Filed 03/25/21 Page 3 of 5




   Second, defendants have moved for permission to cross-examine plaintiff

about a prior civil suit he filed in the Western District of New York. That

motion must be denied. That testimony is of too limited relevance to justify

the wasted time and likelihood of confusing the issues including it would

entail.

   Third, defendants have requested permission to cross-examine plaintiff

about deposition testimony that he has assaulted prison staff on six

occasions. That motion must be denied. The proposed evidence would be

inadmissible hearsay unless plaintiff himself opens the door for its inclusion.

   Fourth, plaintiff has moved for leave to offer testimony and evidence

concerning defendants’ reputation for using excessive force, failing to

intervene in the bad acts of other corrections officers, and retaliating against

inmates for protected activities. Defendants have cross-moved to preclude

that evidence, as well as evidence of other inmates being harmed at Clinton

Correctional Facility. Plaintiff’s motion must be denied, and defendants’

motion must be granted. The proposed evidence would be inadmissible

hearsay.

   Fifth, defendants have moved to preclude plaintiff from offering testimony

or other evidence of an alleged failure to provide medical care. That motion

must be denied. Evidence of plaintiff’s medical condition would be relevant to

establish the extent of his injuries, as well as any damages.

                                        3
    Case 9:15-cv-01083-DNH-DJS Document 166 Filed 03/25/21 Page 4 of 5




   Sixth, defendants have moved to exclude plaintiff’s requests to call other

incarcerated witnesses. That motion must be denied. The parties may take

video depositions of each of plaintiff’s three proposed incarcerated witnesses.

However, the parties are to be mindful of the Court’s rulings on the present

motions in taking those depositions.

   Seventh, plaintiff has requested permission to move for a spoliation

instruction concerning the post-injury x-ray images he claims defendants or

the Department of Corrections and Community Supervision failed to produce.

The Court reserves decision on a spoliation instruction until and unless it

becomes germane to the trial.

   As a final matter, the Court notes that if a party opens the door on direct

examination for testimony that this order would otherwise preclude, the

Court will permit cross-examination on those issues.

   Therefore, it is

   ORDERED that

   1. Defendants Captain Delvin, Sergeant Cross, and C. Stickney’s motions

      in limine are GRANTED in part and DENIED in part; and

   2. Plaintiff Terry Daum’s motion in limine is GRANTED in part and

      DENIED in part.

   IT IS SO ORDERED.



                                       4
    Case 9:15-cv-01083-DNH-DJS Document 166 Filed 03/25/21 Page 5 of 5




Dated: March 25, 2021
       Utica, New York.




                                    5
